Citation Nr: 0316244	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an organic brain 
disorder, to include dementia.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, appellant's sister, and 
appellant's niece




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from July 13, 1948 to 
September 29, 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2000 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) that determined that the appellant had 
not submitted the requisite new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  During the 
course of this appeal, the appellant also raised a claim of 
entitlement to service connection for an organic brain 
disorder.  This issue is distinct from the former issue 
regarding an acquired psychiatric disorder.  It is referred 
to the RO for action deemed appropriate.

In an April 2001 supplemental statement of the case, the RO 
determined that the requisite new and material evidence had 
been submitted to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder.  
Notwithstanding, the threshold issue of whether the requisite 
new and material evidence had been submitted remains before 
the Board for review on appeal.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to 


the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In August 2002, the RO issued a letter to the appellant that 
explained the provisions of the VCAA.  In the letter, the 
appellant was told that he had 60 days to respond.  
Subsequent to this letter, however, a decision was issued in 
the Federal Circuit Court that interpreted the effect of the 
VCAA on claims for veteran's benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).  
Among other things, this decision asserted that appellants 
must be afforded one year to respond to any request for 
development information under the VCAA, and not the 60 days 
that had been indicated.  Consequently, the RO must provide 
the appellant with complete notice of the provisions of the 
VCAA consistent with the holding in the aforementioned 
Federal Circuit Court decision and determine whether any 
additional notification or development action is required 
under the VCAA.  

With respect to the issue of whether the appellant's 
previously denied claim of service connection for an acquired 
psychiatric disorder can be reopened, it is noted that the 
claim had been previously denied in October 1948 on the basis 
of a finding that a psychiatric disorder, namely 
schizophrenia, had existed prior to service and had not been 
aggravated therein.  Consequently, if that claim is to be 
reopened, new (not merely cumulative) evidence must be 
presented that is so significant that it must be considered 
in order to fairly decide either the question of whether an 
acquired psychiatric disorder had existed prior to service, 
or the question of whether a pre-existing psychiatric 
disorder was permanently aggravated in service beyond its 
natural progression.  

On the other hand, the issue of entitlement to service 
connection for an organic brain disorder, to include 
dementia, turns upon whether competent evidence (e.g., 
medical opinion) can be produced supporting the appellant's 
allegation that he had a disease or injury in service that 
resulted in a current organic brain disorder.  

This case is REMANDED to the RO for the following:

The RO must perform a review of the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
appellant should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claims.  This letter should also contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
his claims (as noted above), as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

